Hill, C. J.
1. That "a woman, without a subpoena, voluntarily attended court from outside the county in which the case was tried, and testified for the plaintiff, was only a circumstance to be considered by the jury in determining the weight of her testimony, and they were authorized to believe her notwithstanding her willingness to testify.
2. No error of law is complained of, and the only question in the case was the issue of fact, as to whether the broker had procured a purchaser for the real estate listed with him for sale, who was ready, able, and willing to buy, and who actually offered to buy on the terms stipulated by the owner;' and on this issue the evidence fully supports the verdict in favor of the plaintiff. Judgment affirmed.
Mozley & Moss, for plaintiffs in error.
Etheridge & Etheridge, contra.